Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

This Office Action is in response an AMENDMENT entered August 25, 2021 for the patent application 16/677,156.  


Information Disclosure Statement

The Information Disclosure Statement (IDS) submitted on August 20, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Status of Claims

Claims 1 – 18 are pending in the application.
Claims 1, 9 and 10 are currently amended in the application.
Claims 11 – 18 (non-elected claims) are withdrawn from consideration.
Claims 1 – 10 are examined below.


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 10 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 9 and computer readable claim 10.    Claim 1 recites the limitations of:

( A ) identifying, at a first time and via a processor, a group of individuals associated with a purchase; 
( B ) identifying a primary individual from the group of individuals and a non-primary group of individuals from the group of individuals, wherein the primary individual is associated with a primary payment account that is personal to the primary individual and that existed prior to the first time, wherein each individual of the non-primary group of individuals is associated with a respective non-primary account that existed prior to the first time, wherein the primary payment account and each respective non-primary payment account are independent of each other, and have no control over each other, and wherein each of the primary payment account and the respective non-primary payment account is one of a debit account or credit account;
( C ) establishing, via the processor, a policy for monitoring activity of the primary payment account, wherein the policy is at least in part defined by at least one individual from the group of individuals and the policy comprises a purchase credit; 
( D ) configuring a notification that is linked to the policy;
( E ) transferring the notification to a primary individual device; 
( F ) monitoring, via a monitoring system, the activity of the primary payment account according to the policy at a second time that is later than the first time; 
( G ) upon detection, as a result of the monitoring of the purchase using the primary payment account, determining a transaction amount for the purchase; and
( H )  triggering, based on the result of the monitoring, a service provider to perform a transfer of a respective portion of the transaction amount, according to the purchase credit associated with the policy, from each non-primary payment account to the primary payment account to pay for the purchase. 

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 9 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 9 and 10.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “identifying” and “monitoring” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) and ( C ) above in Applicant’s specification para [0066], which discloses “With reference to FIG. 1, an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. The system 100 can include a cache of high-speed memory connected directly with, in close proximity to, or integrated as part of the processor 120. The system 100 copies data from the memory 130 and/or the storage device 160 to the cache for quick access by the processor 120. In this way, the cache provides a performance boost that avoids processor 120 delays while waiting for data. These and other modules can control or be configured to control the processor 120 to perform various actions. Other system memory 130 may be available for use as well. The memory 130 can include multiple different types of memory with different performance characteristics.“.  

Also, claim 1, limitation ( E ) above in Applicant’s specification para [0104], which discloses “FIG. 3 illustrates an example method embodiment for processing a virtual gift card. The method may be practiced by an individual computing device or a computing device in communication with other computing devices within a network. One or more of the various computing devices can reside in a merchant bank, an acquiring bank, a giver account, a recipient account, a merchant, credit card association, a policy control entity or engine, and so forth.“.  Similar arguments apply to claims 9 and 10.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 9 and 10 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 9 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 9, and 10 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 8 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 8 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 10 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 3 and 5 - 8 clearly further define the abstract idea as stated above and claim 4 further define extra-solution activities such as the amount is associated with an ordered item.  Furthermore, dependent claims 2 – 8 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 10 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 10 are rejected under 35 U.S.C. 103(a) as being obvious over Kenneth Shaw et al.  (Pat. # US 9,760,936 B1 – herein referred to as Shaw) in view of Daniel Scalisi (Pub.# US 2011/0295749 A1 - herein referred to as Scalisi).

Re: Claim 1, Shaw discloses a method comprising: 
identifying, at a first time and via a processor, a group of individuals associated with a purchase  (Shaw, col. 8, lines 48 – 57 –  FIG. 9 illustrates a flowchart of a process of purchasing a gift with multiple contributors. At the step 900, a sliced gift is generated. Preferably, the step 900 includes the steps 800 through 806 as described above. At the step 902, invited contributors contribute towards the purchase of the sliced gift via a website. Preferably, the website includes a feature to receive contributions such as Google  Checkout®. To contribute, the invited contributors preferably register or log in to the website. Registering includes supplying their name, birthday and possibly other information.); 
identifying a primary individual from the group of individuals and a non-primary group of individuals from the group of individuals, wherein the primary individual is associated with a primary payment account that is personal to the primary individual and that existed prior to the first time, wherein each individual of the non-primary group of individuals is associated with a respective non-primary account that existed prior to the first time, wherein the primary payment account and each respective non-primary payment account are independent of each other, and have no control over each other, and wherein each of the primary payment account and the respective non-primary payment account is one of a debit account or credit account (Shaw, col. 8, lines 4 – 15 –  FIG. 7 illustrates a graphical representation of an exemplary account page with an active slice tab 700 selected. Within the active slice tab 700, a user is able to navigate to the "generate a new slice" web page. The user is also able to view active slice summaries 702. Preferably, within each active slice summary 702 is a contribute component, an image of the gift, progress information, time left and host information. In some embodiments, more or less informa­ tion is included. In addition to the active slice tab 700, preferably there is a past slice tab and a manage account tab for viewing past slices and managing the user's account, respectively.);
establishing, via the processor, a policy for monitoring activity of the primary payment account, wherein the policy is at least in part defined by at least one individual from the group of individuals and the policy comprises a purchase credit (Shaw, col. 13, lines 39 – 48 – The email preferably contains a link to the website to contribute where each of the invited contributors are able to contribute toward the gift. Preferably, each invited contributor registers/logs on and provides information such as their birthday to enable use of the method and system for their birthdays. While the contribution period is ongoing, the gift host and invited contributors are able to monitor the status of contributions by downloading a desk­ top widget or visiting a website which provides updates of contributions.).
 However, Shaw does not expressly disclose:  
configuring a notification that is linked to the policy;
transferring the notification to a primary individual device; 
monitoring, via a monitoring system, the activity of the primary payment account according to the policy at a second time that is later than the first time; 
upon detection, as a result of the monitoring of the purchase using the primary payment account, determining a transaction amount for the purchase; and
 triggering, based on the result of the monitoring, a service provider to perform a transfer of a respective portion of the transaction amount, according to the purchase credit associated with the policy, from each non-primary payment account to the primary payment account to pay for the purchase.
In a similar field of endeavor, Scalisi discloses:
configuring a notification that is linked to the policy (Scalisi, [0090] –  Thus, an NPO user can configure and enable module 109 as a Mobile Web-based application that is accessible on most mobile phones. In one embodiment, once configured, subscribers can easily create their own custom WAP pages designed to support the NPO. A subscriber will be able to access a button allowing them to quickly text or post a message on a social networking or media site, such as but not limited to a "tweet" via Twitter, to "advertise" their WAP page to friends. Those friends can pass the details to their friends, who may optionally further customize the WAP page.);
transferring the notification to a primary individual device (Scalisi, [0013] –  a method of facilitating a transfer of money from a plurality of people to a charitable organization, comprising programmatic steps which are executed by servers specifically programmed to: a) receive a request to send a first SMS message to a mobile phone of a first person; b) serve a web­ based template to the mobile  phone of the first person, wherein said web-based template defines a plurality of modifiable parameters which can be modified by the first person; c) receive a modified web-based template from the mobile phone of the first person; d) receive from the mobile phone of the first person mobile phone numbers of a plurality of people to which the modified web-based template should be trans­ mitted; e) transmit second  SMS messages to the mobile phones of the plurality of people; f) receive third SMS messages from the mobile phones of the plurality of people in response to said second SMS messages; and g) serve the modified web-based template to the mobile phones of the plurality of people in response to said received third SMS messages.); 
monitoring, via a monitoring system, the activity of the primary payment account according to the policy at a second time that is later than the first time (Scalisi, [0085] –  Finally, once a user is set-up on the platform, they are granted access, via a log-in procedure, to the settings screen 122, shown in FIG. lE. Settings screen 122 further provides buttons 124 for accessing additional GUis for manipulating information, such as, but not limited to personal information, account information, plan information, payment method, order history, and user management. Settings screen 122 further includes a menu bar 126 for accessing various modules that the client has purchased which are shown in FIG. 1 and described in greater detail below. Settings screen 122 further includes a menu 128 for managing account users and adding account users.); 
upon detection, as a result of the monitoring of the purchase using the primary payment account, determining a transaction amount for the purchase (Scalisi, [0110] –  Regardless of the method of donation, all pledges/direct donations appear on the real-time fundraising campaign update page. If a donation pledge is made over a mobile phone and IVR is enabled, the donor's phone number and pledge amount are added into the IVR system.); and
 triggering, based on the result of the monitoring, a service provider to perform a transfer of a respective portion of the transaction amount, according to the purchase credit associated with the policy, from each non-primary payment account to the primary payment account to pay for the purchase (Scalisi, [0013] –  a method of facilitating a transfer of money from a plurality of people to a charitable organization, comprising programmatic steps which are executed by servers specifically programmed to: a) receive a request to send a first SMS message to a mobile phone of a first person; b) serve a web­ based template to the mobile  phone of the first person, wherein said web-based template defines a plurality of modifiable parameters which can be modified by the first person; c) receive a modified web-based template from the mobile phone of the first person; d) receive from the mobile phone of the first person mobile phone numbers of a plurality of people to which the modified web-based template should be trans­ mitted; e) transmit second  SMS messages to the mobile phones of the plurality of people; f) receive third SMS messages from the mobile phones of the plurality of people in response to said second SMS messages; and g) serve the modified web-based template to the mobile phones of the plurality of people in response to said received third SMS messages.).
Therefore, in light of the teachings of Scalisi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shaw, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a method of facilitating a transfer of money from a plurality of people to a charitable organization.

Re: Claim 2, Shaw discloses the method of claim 1, 
wherein each individual in the non-primary group of individuals must approve being associated with the non-primary group (Shaw, col. 12, lines 27 – 40 –  In some embodiments, a gift  voting system is implemented. Instead of the gift host selecting the gift, the contributors including the gift host are able to select the gift by voting. Anyone, preferably, a contributor is able to suggest a gift. If only a single item is suggested, then that will be the selected gift. However, if multiple items are suggested, and the group is only purchasing one item, then the contributors vote on which gift to get. Any voting implementation on a web page is possible, and once a voting deadline passes, the item with the most votes is selected as the gift.).   

Re: Claim 3, Shaw discloses the method of claim 1, 
wherein, prior to the purchase being detected, an individual in the non-primary group of individuals indicates an amount to contribute to the purchase (Shaw, col. 7, lines 23 – 35 –  FIG. 5 illustrates a graphical representation of an exemplary contribution page 500. A set of progress information 502 is displayed related to the status/progress of the gift slicing. For example, the goal amount, the amount of money collected, the percent of the money of the gift collected, the time left, the deadline, the start time and the host name are included in the set of progress information 502. More or less data is able to be displayed in the set of progress information 502. A gift 504 is displayed including, for example, an image of the gift and a text description.).  

Re: Claim 4, Shaw discloses the method of claim 3, 
wherein the amount is associated with an ordered item (Shaw, col. 12, lines 27 – 40 –  In some embodiments, a gift  voting system is implemented. Instead of the gift host selecting the gift, the contributors including the gift host are able to select the gift by voting. Anyone, preferably, a contributor is able to suggest a gift. If only a single item is suggested, then that will  be the selected gift. However, if multiple items  are suggested, and the group is only purchasing one item, then the contributors vote on which gift to get. Any voting implementation on a web page is possible, and once a voting deadline passes, the item with the most votes is selected as the gift.).  

Re: Claim 5, Shaw discloses the method of claim 1, further comprising: 
receiving an indication from an individual in the non-primary group of individuals of a tip amount to contribute to the purchase (Shaw, col. 7, lines 31 – 42 –  502. A gift 504 is displayed including, for example, an image of the gift and a text description. A gift card option 506 is displayed indicating whether or not a gift card will be given if the  goal is not met. Contribution information 508 is displayed. The contribution information 508 includes, but is not limited to, a list of top contributors, a list of gift givers, a number indicating how many people are yet to respond and a list of those people yet to respond. In some embodiments, more or less information is included in the contribution information 508. The contribution information 508 provides social pressure to contribute as other contributors will know who did not contribute yet.).  

Re: Claim 6, Shaw discloses the method of claim 1, further comprising: 
upon applying the respective portion of the transaction amount, sending a notification to at least one of the primary individual and one individual of the group of individuals (Shaw, col. 7, lines 23 – 59 –  FIG. 5 illustrates a graphical representation of an exemplary contribution page 500. A set of progress information 502 is displayed related to the status/progress of the gift slicing. For example, the goal amount, the amount of money collected, the percent of the money of the gift collected, the time left, the deadline, the start time and the host name are included in the set of progress information 502. More or less data is able to be displayed in the set of progress information 502. A gift 504 is displayed including, for example, an image of the gift and a text description. A gift card option 506 is displayed indicating whether or not a gift card will be given if the goal is not met. Contribution information 508 is displayed. The contribution information 508 includes, but is not limited to, a list of top contributors, a list of gift givers, a number indicating how many people are yet to respond and a list of those people yet to respond. In some embodiments, more or less information is included in the contribution information 508.).  

Re: Claim 7, Shaw in view of Scalisi discloses the method of claim 1, 
wherein the purchase is associated with an order at a restaurant (Scalisi, [0175] –  In one embodiment, the platform of present invention enables automatic creation of a social network by and between individuals who choose to volunteer or participate in a campaign via the forwarding of relevant messages through their mobile phones. Using the Mobile Web modules, individuals may provide demographic data, such as their location, age, hobbies/interests or profession, so that the platform of present invention can suggest contextually relevant causes to them. In one embodiment, the platform of present invention uses such demographic information to build social networks comprising individuals showing interests in similar causes.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 8, Shaw in view of Scalisi discloses the method of claim 1, 
wherein the group of individuals is identified based on respective locations of each of the group of individuals (Scalisi, [0192] –  After assocrnt10n with a group, the platform of present invention may provide further association with more groups on an ongoing basis for the mobile recipient 951, as shown in step 931. This association is based on rich demo­ graphic data, such as the location of the individual 932, personal information 933 such as profession and education, and individual interests 934. Again, these associations need to be confirmed by the recipient subscriber, as shown in 935. In this manner, a subscriber is able to opt into a network of groups, as shown in 941, based on not just related causes, but also on personal information and interests.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 9, Claim 9 is a system claim corresponding to method claim 1.  Therefore, claim 9 is analyzed and rejected as previously discussed with respect to claim 1.  

Re: Claim 10, Claim 10 is an apparatus claim corresponding to method claim 1 and system claim 9.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claims 1 and 9.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant's arguments filed with an Amendment on August 25, 2021 have been fully considered but they are not persuasive.  

Applicant Argument: 
“Applicant further traverses this rejection and based on the 2019 Revised Patent Subject Matter Eligibility Guidance. The Guidance requires the Examiner to first determine whether the claim recites a judicial exception and then to determine whether recite a judicial exception is integrated into a practical application. In the present case, Applicant submits that it is clear that what the Office Action characterizes the claims as being directed to something very narrow.“, (see page 9 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Step 2A requires the analysis of prong one, does it recite an abstract ideal, prong two, is it directed to an abstract idea. Prong two has to be a technological improvement (integrate the abstract idea into a practical application). There is no technological improvement because a technical problem is not being solved, but a financial problem is being solved as stated in applicant's specification para. [0011 - 0013]. Under Step 2A to be integrated into a practical application means it has to be shown that there is a technological solution being carried out by the claimed subject matter. The problem being solved is not technological in nature, but financial.
An improved abstract ideal is still an abstract ideal. Since, there is no technological improvement being provided by the claims, therefore, there is no integration into a practical application. These claims are merely, a solution to a financial problem and are not technical in nature.

Applicant Argument: 
“The conclusion in the Office Action is that the abstract idea (Steps A-H) are a fundamental economic practice such as "mitigating transaction risk" in Alice. Applicant submits that step I is in error because in Alice, it is foundational to the analysis that the abstract idea be a "fundamental economic practice long prevalent in our system of commerce." In Alice, the claims were directed to the general concept of mitigation transaction risk, which had been around for many years and indeed documents from the 1800's were cited in support of how long the broad idea has been around.“, (see page 11 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The 2019 Revised Patent Subject Matter Eligibility
Guidance states that a category of abstract ideas is a "Fundamental Economic Practice", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for associating, at a first time, a policy with a giver having a giver payment account and a recipient having a recipient payment account, wherein the giver payment account is independent of the recipient payment account and each of the giver payment account and the recipient payment account existed prior to the first time and are independent of each other and have no control over each other, and wherein the policy is at least in part giver defined and requires at least two transactions prior to applying a gift credit, falls under the category of concepts relating to business relations and commerce. Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.

Re: Claim 1, the applicant asserts that cited prior art do not teach – “establishing, via the processor, a policy for monitoring activity of the primary payment account, wherein the policy is at least in part defined by at least one individual from the group of individuals and the policy comprises a purchase credit.“, (see page 15 of the Remarks).

The Examiner respectfully disagrees, Shaw does discloses “establishing, via the processor, a policy for monitoring activity of the primary payment account, wherein the policy is at least in part defined by at least one individual from the group of individuals and the policy comprises a purchase credit.“ at (Shaw, col. 13, lines 39 – 48 – The email preferably contains a link to the website to contribute where each of the invited contributors are able to contribute toward the gift. Preferably, each invited contributor registers/logs on and provides information such as their birthday to enable use of the method and system for their birthdays. While the contribution period is ongoing, the gift host and invited contributors are able to monitor the status of contributions by downloading a desk­ top widget or visiting a website which provides updates of contributions.)., with further emphasis at (Shaw, col. 13, lines 37 – 56 – The application sending the email is able to be any type of application such as a web-based application or a non-web­ based application. The email preferably contains a link to the website to contribute where each of the invited contributors are able to contribute toward the gift. Preferably, each invited contributor registers/logs on and provides information such as their birthday to enable use of the method and system for their birthdays. While the contribution period is ongoing, the gift host and invited contributors are able to monitor the status of contributions by downloading a desk­ top widget or visiting a website which provides updates of contributions. After the gift contribution goal is met (e.g. the price of the gift) or after the deadline is passed, the gift is purchased if there are enough contributions. The gift is sent, either to the gift receiver or to someone else to deliver the gift to the gift receiver. When the gift contribution goal is not met, if a gift card option has been selected, the gift receiver will receive a gift card. If the gift card option is not met, then the contributors will not be charged or, if selected, a less expensive gift will be purchased.).

Re: Claim 1, the applicant asserts that cited prior art do not teach – “configuring a notification that is linked to the policy and transferring the notification to a primary individual device.“, (see page 16 of the Remarks).  

The Examiner respectfully disagrees, Scalisi does discloses “configuring a notification that is linked to the policy and transferring the notification to a primary individual device.“ at (Scalisi, [0090] –  Thus, an NPO user can configure and enable module 109 as a Mobile Web-based application that is accessible on most mobile phones. In one embodiment, once configured, subscribers can easily create their own custom WAP pages designed to support the NPO. A subscriber will be able to access a button allowing them to quickly text or post a message on a social networking or media site, such as but not limited to a "tweet" via Twitter, to "advertise" their WAP page to friends. Those friends can pass the details to their friends, who may optionally further customize the WAP page.); (Scalisi, [0013], with further emphasis at (Scalisi, [0121], - Once the intermediary foundation approves the application, the platform of the present invention creates a Text2Give campaign for the cause, as shown in step 304, and the intermediary foundation, in step 305, submits the campaign information to all major cell phone carriers, including but not limited to carriers located in the United States, Canada, Great Britain, and other countries. After the carriers have activated the campaign in their systems, the intermediary foundation notifies the user in step 306.).






                                                                                                                   Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696